DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
The response, filed 09/14/2022, has been entered. Claims 1-20 are pending. Applicant’s arguments regarding claims 1-20 have been fully considered but are unpersuasive.
On pages 2-3 of the response, applicant argues that “the Office has failed to demonstrate that the system taught by Moeckley would be functional based on the proposed modification”. Specifically, applicant argues that the system of Moeckly uses raw engine data to generate an engine rating condition and scalars and that the Office has failed to demonstrate that the system of Moeckley could be modified to use inlet losses in addition to, or rather than, the exemplary raw engine data it currently uses and continue to function as intended (i.e. generate an engine rating condition and scalars based on this data). In response, the examiner notes that Thatcher teaches an engine model which uses inlet losses as an input to determine power output ([0023]). Thus, Thatcher demonstrates that a system, such as that of Moeckley, may use inlet losses to determine power output. Therefore the examiner finds the aforementioned argument unpersuasive.
On page 2 of the response, applicant argues that one “of ordinary skill in the art would find no motivation to perform the modification suggested by the Office”. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). The MPEP sets forth exemplary rationales in MPEP 2143. In this case, the most applicable rationales are: “combining prior art elements according to known methods to yield predictable results”; and “simple substitution of one known element for another to obtain predictable results” (also see MPEP 2144.06 regarding combining or substituting art-recognized equivalents). Specifically, Moeckley teaches ([0026]) determining available engine power based on “any suitable type of data related to the engine or aircraft, such as for example, one or more of the following: engine operating hours; static pressure, total pressure, and temperature at various positions within the engine 110, such as the inlet or outlet of the compressors, combustor, and turbines; gas producer speed; engine torque; engine torque sensor voltage; temperature at the oil resistance bulb; and metered fuel flow. Other engine data can include the calibrated airspeed of the aircraft, ambient temperature, and ambient total pressure”. Thatcher teaches ([0023]) determining engine power based on parameters including, “but not limited to, the ambient pressure, the compressor inlet guide vane position, the fuel flow, the inlet bleed heat flow, the generator power losses, the inlet and exhaust duct pressure losses, and the compressor inlet temperature”. Moeckley and Thatcher each teach determining engine power based on a list of measured engine parameters. Thus, the incorporation of the “inlet loss” parameter of Thatch into the list of parameters of Moeckley used for the determination is obvious pursuant to MPEP 2143 A and/or MPEP 2144.06 I. Further, as set forth in the previous and instant Office actions, inlet loss (for pressure or for temperature) is the difference between [the ambient / free stream pressure or temperature] and [the inlet pressure or temperature]. Moeckley explicitly teaches ([0026]) that the parameters may include inlet pressure, ambient pressure, inlet temperature, and ambient temperature. Thatcher teaches ([0023]) that the parameters may include ambient pressure and inlet pressure losses. Given the definition of inlet loss mentioned above, the use of ambient pressure and inlet pressure losses in place of ambient pressure and inlet pressure is merely simple substitution, which is obvious pursuant to MPEP 2143 B and/or MPEP 2144.06 II (i.e. ambient pressure and inlet pressure losses can be used to calculate inlet pressure; and ambient pressure and inlet pressure can be used to calculate inlet pressure losses). Therefore the examiner finds the aforementioned argument unpersuasive.
On pages 3-4 of the response, applicant argues that Moeckley teaches a complete solution to the problem and that “a problem that a primary reference has already solved is not one that can support a finding of obviousness” (i.e. one of ordinary skill in the art would not have reasonably looked at [a secondary reference] to solve a problem already solved by [the primary reference]). Applicant alleges that the “problem” solved by Moeckly is “providing real-time operational health of an engine”. More specifically, applicant argues that Moeckly’s system is already capable of determining available engine power without the use of the inlet loss determination of Thatcher. In response, the examiner submits that the combination with Thatcher is not to solve a problem with Moeckly’s system or solve the problem addressed by Moeckly in a different manner, but, rather, the combination is to show the obviousness of the claimed invention. As an example, consider a primary reference which teaches a system in which one component is a capacitive diaphragm pressure sensor and a secondary reference teaches a similar system but uses a diaphragm pressure sensor with resistive strain gauges in said diaphragm. The substitution of the resistive diaphragm pressure sensor in place of the capacitive diaphragm pressure sensor need not solve a problem or improve the device to be a proper obviousness-type rejection. The rational underpinning for the modification of Moeckly is given in the immediately preceding bullet point as well as the prior art rejections in the previous and instant Office action. The motivation is not to solve a problem with Moeckly’s system or solve the problem addressed by Moeckly in a different manner, but, rather, the motivation is: “combining prior art elements according to known methods to yield predictable results”; or “simple substitution of one known element for another to obtain predictable results”. Therefore the examiner finds the aforementioned argument unpersuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moeckly et al. (US 20100161197 A1, prior art of record) in view of Thatcher et al. (US 20090173078 A1, prior art of record).Regarding claim 1:Moeckly teaches a method for operating a rotorcraft engine ([0023]), the method comprising:
obtaining measurements indicative of at least one of current temperature and current pressure at an inlet of the engine from at least one sensor ([0026]) while the rotorcraft is in flight ([0040]); 
determining current available engine power of the rotorcraft engine based on the measurements ([0033]); and 
producing, via a flight display, a visual indication of the current available engine power ([0049])Moeckly fails to explicitly teach:
determining at least one current inlet loss from the measurementsThatcher teaches:
determining at least one current inlet loss from the measurements ([0023])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the inlet loss determination of Thatcher in the method of Moeckly as it is an art-recognized equivalent parameter used for determination of available engine power. Moeckly explicitly teaches that the available power of a turbine engine ([0033]) depends on various parameters, including inlet pressure, inlet temperature, ambient pressure, and ambient temperature ([0026]). Moeckly fails to explicitly refer to “inlet loss”; however, it is well-known in the art that a difference between inlet pressure and ambient pressure directly affects the power generation of the turbine engine. Similarly, a difference between inlet temperature and ambient temperature directly affects the power generation of the turbine engine. The power loss due to pressure and temperature differences between the inlet and ambient may be referred to as “inlet loss” or “head loss”. Thatcher explicitly teaches that inlet bleed heat flow and inlet pressure losses are parameters which affect power generation of the turbine engine.
Regarding claim 2:Moeckly and Thatcher teach all the limitations of claim 1, as mentioned above.Moeckly also teaches:
wherein obtaining the measurements comprises obtaining a measured inlet temperature from at least one temperature sensor operatively coupled to the engine ([0026], [0047])
Regarding claim 3:Moeckly and Thatcher teach all the limitations of claim 2, as mentioned above.As combined in the claim 1 rejection above, Moeckly and Thatcher also teach:
wherein determining the at least one current inlet loss comprises determining an inlet charge heating based on a difference between the measured inlet temperature and a total free stream temperature (Moeckly - [0026]; Thatcher - [0023])
Regarding claim 4:Moeckly and Thatcher teach all the limitations of claim 1, as mentioned above.Moeckly also teaches:
wherein obtaining the measurements comprises obtaining a measured inlet pressure from at least one pressure sensor operatively coupled to the engine ([0026], [0047])
Regarding claim 5:Moeckly and Thatcher teach all the limitations of claim 4, as mentioned above.As combined in the claim 1 rejection above, Moeckly and Thatcher also teach:
wherein determining the at least one current inlet loss comprises determining an inlet pressure loss based on a difference between the measured engine inlet pressure and a free stream total pressure (Moeckly - [0026]; Thatcher - [0023])Moeckly and Thatcher fail to explicitly teach:
the difference divided by the free stream total pressure
     However, this is implicitly taught or rendered prima facia obvious by the pressure difference / pressure loss determination of Moeckly and Thatcher. Specifically, P1 - P0 gives pressure loss in units of pressure whereas P1 - P0 divided by P1 (or P0) gives pressure loss as a percentage. 
Regarding claim 6:Moeckly and Thatcher teach all the limitations of claim 1, as mentioned above.Moeckly also teaches:
wherein the current available engine power corresponds to a power margin indicative of a difference between a current output power of the engine and a maximum available output power of the engine ([0033], [0035])
Regarding claim 8:Moeckly and Thatcher teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Moeckly and Thatcher also teach:
wherein determining the current available engine power comprises determining the current available engine power based on the at least one current inlet loss (Moeckly - [0026], [0033]; Thatcher - [0023]) and at least one engine parameter obtained as part of an engine power assurance check (Moeckly - [0024], [0026], [0028], [0039])
Regarding claim 9:Moeckly and Thatcher teach all the limitations of claim 1, as mentioned above.Moeckly also teaches:
wherein the method is performed in response to a request for an engine power assurance check ([0035], [0040], [0043])
Regarding claim 10:Moeckly and Thatcher teach all the limitations of claim 9, as mentioned above.As combined in the claim 1 rejection above, Moeckly and Thatcher also teach:
determining, based on the at least one current inlet loss (Moeckly - [0026], [0033]; Thatcher - [0023]), at least one engine power assurance check limit or margin selected from the group consisting of an inter-turbine temperature margin, an engine rotational speed margin and a first operating limit indicator indicative of the current available power of the engine; and producing, via the flight display, a visual indication of the at least one engine power assurance check limit or margin (Moeckly - [0033], [0035], [0049])
Regarding claim 11:Moeckly teaches a system for operating a rotorcraft engine, the system comprising:
at least one processing unit ([0025]); and 
at least one non-transitory computer-readable memory having stored thereon program instructions ([0025]) executable by the at least one processing unit for: 
obtaining measurements indicative of at least one of current temperature and current pressure at an inlet of the engine from at least one sensor ([0026]) while the rotorcraft is in flight ([0040]); 
determining current available engine power of the rotorcraft engine based on the measurements ([0033]); and 
producing, via a flight display, a visual indication of the current available engine power ([0049])Moeckly fails to explicitly teach:
determining at least one current inlet loss from the measurementsThatcher teaches:
determining at least one current inlet loss from the measurements ([0023])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the inlet loss determination of Thatcher in the device of Moeckly as it is an art-recognized equivalent parameter used for determination of available engine power. Moeckly explicitly teaches that the available power of a turbine engine ([0033]) depends on various parameters, including inlet pressure, inlet temperature, ambient pressure, and ambient temperature ([0026]). Moeckly fails to explicitly refer to “inlet loss”; however, it is well-known in the art that a difference between inlet pressure and ambient pressure directly affects the power generation of the turbine engine. Similarly, a difference between inlet temperature and ambient temperature directly affects the power generation of the turbine engine. The power loss due to pressure and temperature differences between the inlet and ambient may be referred to as “inlet loss” or “head loss”. Thatcher explicitly teaches that inlet bleed heat flow and inlet pressure losses are parameters which affect power generation of the turbine engine.
Regarding claim 12:Moeckly and Thatcher teach all the limitations of claim 11, as mentioned above.Moeckly also teaches:
wherein obtaining the measurements comprises obtaining a measured inlet temperature from at least one temperature sensor operatively coupled to the engine ([0026], [0047])
Regarding claim 13:Moeckly and Thatcher teach all the limitations of claim 12, as mentioned above.As combined in the claim 11 rejection above, Moeckly and Thatcher also teach:
wherein determining the at least one current inlet loss comprises determining an inlet charge heating based on a difference between the measured inlet temperature and a total free stream temperature (Moeckly - [0026]; Thatcher - [0023])
Regarding claim 14:Moeckly and Thatcher teach all the limitations of claim 11, as mentioned above.Moeckly also teaches:
wherein obtaining the measurements comprises obtaining a measured inlet pressure from at least one pressure sensor operatively coupled to the engine ([0026], [0047])
Regarding claim 15:Moeckly and Thatcher teach all the limitations of claim 14, as mentioned above.As combined in the claim 11 rejection above, Moeckly and Thatcher also teach:
wherein determining the at least one current inlet loss comprises determining an inlet pressure loss based on a difference between the measured engine inlet pressure and a free stream total pressure (Moeckly - [0026]; Thatcher - [0023])Moeckly and Thatcher fails to explicitly teach: 
the difference divided by the free stream total pressure
     However, this is implicitly taught or rendered prima facia obvious by the pressure difference / pressure loss determination of Moeckly and Thatcher. Specifically, P1 - P0 gives pressure loss in units of pressure whereas P1 - P0 divided by P1 (or P0) gives pressure loss as a percentage.
Regarding claim 16:Moeckly and Thatcher teach all the limitations of claim 11, as mentioned above.Moeckly also teaches:
wherein the current available engine power corresponds to a power margin indicative of a difference between a current output power of the engine and a maximum available output power of the engine ([0033], [0035])
Regarding claim 18:Moeckly and Thatcher teach all the limitations of claim 11, as mentioned above.As combined in the claim 11 rejection above, Moeckly and Thatcher also teach:
wherein determining the current available engine power comprises determining the current available engine power based on the at least one current inlet loss (Moeckly - [0026], [0033]; Thatcher - [0023]) and at least one engine parameter obtained as part of an engine power assurance check (Moeckly - [0024], [0026], [0028], [0039])
Regarding claim 19:Moeckly and Thatcher teach all the limitations of claim 11, as mentioned above.Moeckly also teaches:
wherein the program instructions are executed by the at least one processing unit in response to a request for an engine power assurance check ([0035], [0040], [0043])
Regarding claim 20:Moeckly and Thatcher teach all the limitations of claim 19, as mentioned above.As combined in the claim 11 rejection above, Moeckly and Thatcher also teach:
wherein the program instructions are further executable by the at least one processing unit for: determining, based on the at least one current inlet loss (Moeckly - [0026], [0033]; Thatcher - [0023]), at least one engine power assurance check limit or margin selected from the group consisting of an inter-turbine temperature margin, an engine rotational speed margin and a first operating limit indicator indicative of the current available power of the engine; and producing, via the flight display, a visual indication of the at least one engine power assurance check limit or margin (Moeckly - [0033], [0035], [0049])

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moeckly et al. (US 20100161197 A1, prior art of record) in view of Thatcher et al. (US 20090173078 A1, prior art of record) and further in view of Rossotto et al. (US 20160035203 A1, prior art of record).Regarding claim 7:Moeckly and Thatcher teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Moeckly and Thatcher also teach:
wherein determining the current available engine power comprises determining the current available engine power based on the at least one inlet loss (Moeckly - [0026]; Thatcher - [0023])Moeckly and Thatcher fail to explicitly teach:
at least one predetermined installation loss characteristic that depends on a configuration of an installation of the engine in the rotorcraftRossotto teaches:
at least one predetermined installation loss characteristic that depends on a configuration of an installation of the engine in the rotorcraft ([0071], [0087]-[0093])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the installation loss characteristic of Rossotto in the method of Moeckly to increase accuracy of engine evaluation.
Regarding claim 17:Moeckly and Thatcher teach all the limitations of claim 11, as mentioned above.As combined in the claim 11 rejection above, Moeckly and Thatcher also teach:
wherein determining the current available engine power comprises determining the current available engine power based on the at least one inlet loss (Moeckly - [0026]; Thatcher - [0023])Moeckly and Thatcher fail to explicitly teach:
at least one predetermined installation loss characteristic that depends on a configuration of an installation of the engine in the rotorcraftRossotto teaches:
at least one predetermined installation loss characteristic that depends on a configuration of an installation of the engine in the rotorcraft ([0071], [0087]-[0093])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the installation loss characteristic of Rossotto in the device of Moeckly to increase accuracy of engine evaluation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856